    Case: 1:18-cv-07523 Document #: 29 Filed: 06/05/19 Page 1 of 12 PageID #:105




                  IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

COUPONCABIN LLC., a Delaware                   )
Limited Liability Company,                     )
                                               )       No. 1:18-CV-7523
                                               )
                                               )       Honorable Judge: Rebecca R. Pallmeyer
               Plaintiff,                      )       Magistrate Judge: Jeffrey T. Gilbert
                                               )
       vs.                                     )
                                               )
SURFMYADS.COM, INC.,                           )
a California Corporation.                      )
                                               )
               Defendant.                      )

                                    AMENDED COMPLAINT

       Plaintiff, CouponCabin LLC., (hereinafter “CouponCabin”), by its attorneys, McKnight

& Kitzinger, LLC, complains against the Defendant, SurfMyAds.com, Inc., (hereinafter “Surf”)

as follows:

                                 JURISDICTION AND VENUE

       1.      This action is based upon a federal question subject to 28 U.S.C. §1331 and 1338

as this action alleges violation of a federal statute under the CFAA (18 U.S.C. §1030 et seq.) and

the DMCA (17 U.S.C. §1201 et seq.). The court has supplemental jurisdiction over the state law

claims pursuant to 28 U.S.C. §1367.

       2.      Venue is proper under 28 U.S.C. §§ 1391 as the claims alleged in this action arose

in this judicial district, a substantial part of the transactions and events occurred in this judicial

district, and the Defendant has substantial contacts with this district.




                                                   1
    Case: 1:18-cv-07523 Document #: 29 Filed: 06/05/19 Page 2 of 12 PageID #:106




                                          PARTIES

        3.     The Plaintiff, CouponCabin is a Delaware Limited Liability Company with its

principal place of business located at 21 West Illinois Street, Chicago, Illinois. CouponCabin

owns and operates a website which focuses on providing coupon content for its users over the

internet.

        4.     The Defendant, Surf, is a California corporation with its principal place of

business located at 321 Santa Monica Blvd., Santa Monica, California.       Surf is also in the

business of owning and operating a website providing coupon content for its users over the

internet. Surf owns and operates the website promocodes.com among other such websites.

                           FACTS COMMON TO ALL COUNTS

        5.     CouponCabin is a leading provider of online, printable and grocery coupons for

more than 3,000 retailers and merchants, and provides more than 20,000 active and genuine

coupons, coupon codes, discount offers and/or links for said information. (“Coupon Content”).

        6.     CouponCabin provides the above material and informational services through its

website, www.couponcabin.com. (“The Site”).

        7.     CouponCabin has spent significant time, money, resources and effort developing

its Site content, Coupon Content, trademarks and copyrighted material in the Site. In order to

make the Site successful and beneficial to CouponCabin’s users, CouponCabin has spent

considerable time, money and resources developing and maintaining relationships with online

merchants and retailers.

        8.     CouponCabin receives a commission from these merchants and retailers in return

for directing internet traffic and potential customers to their websites. CouponCabin’s business




                                               2
    Case: 1:18-cv-07523 Document #: 29 Filed: 06/05/19 Page 3 of 12 PageID #:107




goodwill among its users and its relationships to the aforesaid merchants and retailers has taken

years to build and perfect.

       9.      CouponCabin takes steps to protect and safeguard its Coupon Content through

various technological safety measures and strict Terms and Conditions on its Site.

       10.     Users of the Site agree to abide by the Terms and Conditions whenever they

access the Site or use the Site’s services.

       11.     CouponCabin employs specialists in the computer and internet industry and

specialized software and systems to monitor activity on its Site and prevent unauthorized access

and misappropriation of its Coupon Content and proprietary information.

       12.     That many coupon codes constituting part of its Coupon Content are specialized

to CouponCabin and not obtainable by any other competitor in the industry. The merchants

assign unique and specialized codes to CouponCabin alone for its exclusive use.

       13.     That on or about September 2018, CouponCabin’s security measures discovered

that promocodes.com, a website owned and operated by Defendant Surf was accessing

CouponCabin’s Site and copying, harvesting and scraping CouponCabin’s copyrighted and

proprietary information and Coupon Content without authorization in violation of

CouponCabin’s Terms and Conditions as well as state and federal law.

       14.     It was discovered that promocodes.com was using agents and potentially

electronic means (such as spiders or bots), to access and make clicks and requests on the Site to

obtain specific Coupon Content, which generated click and request activity on specific Coupon

Content without conducting any transactions.

       15.     This activity generated unnatural usage of the Site as compared to regular

customers, who conduct transactions on far less activity related to accessing Coupon Content.




                                                3
    Case: 1:18-cv-07523 Document #: 29 Filed: 06/05/19 Page 4 of 12 PageID #:108




       16.      These actions by Defendant significantly affect the functioning and actual display

of Coupon Content on the Site in that it communicates false signals to the Site’s automated

content management system (“CMS”), which, among other things, drives less desirable coupon

codes higher up the page and more desirable codes farther down the page than would otherwise

be displayed.

       17.      These actions further impair the ability of normal users of the Site to view and

obtain codes and offers via CouponCabin’s CMS software which tracks the desirability of

Coupon Content and displays content based upon user activity.

       18.      Thus, the unauthorized user actions disrupt the display and activity on the Site

which damages CouponCabin’s marketability of its Coupon Content, including its exclusive

coupon codes.

       19.      Upon discovery of this unnatural activity on its Site, CouponCabin began a costly

and intensive investigation of each and every Internet Protocol address (“IP address”), and

account associated with Defendant’s actions.

       20.      CouponCabin was required to secure additional security and information

technology (“IT”) personnel to investigate and verify the unnatural activity, trace the

unauthorized user activity and take steps to block and prevent further incursions to its Site by

said unauthorized users associated with Defendant. In addition, CouponCabin employees were

required to expend significant additional time, including beyond business hours, to investigate,

trace, and implement blocks to prevent further incursions to and illegal activity on its Site by said

unauthorized users associated with Defendant.




                                                 4
    Case: 1:18-cv-07523 Document #: 29 Filed: 06/05/19 Page 5 of 12 PageID #:109




       21.     Technological protections designed to safeguard the Coupon Content on the Site,

including aspects that third-party specialists and vendors have been engaged to provide, are

technical and extensive.

       22.     That Surf through its agents, employees or associates have bypassed

CouponCabin’s security systems, including IP address blocks, to illegally gain the access and use

of its Coupon Content on the site to the detriment of CouponCabin.

       23.     That in addition to spending time and money tracking and blocking these illegal

actions, CouponCabin was forced to expend resources separating false users from real users.

       24.     That Surf’s actions further impaired and falsely skewed the numbers used by

CouponCabin’s data and financial analysts in determining what Coupon Content, Site design,

display and other aspects of its business was successful against what was not successful.

       25.     That said incorrect information impairs CouponCabin’s business decisions,

including, but not limited to, which merchants to approach for its exclusive codes.

       26.     The aforementioned process has to be implemented by CouponCabin every time

unnatural activity is discovered, and it was required to be implemented and maintained due to the

ongoing actions of Surf and its agents.

       27.     That CouponCabin’s investigation further reveled that not only were the

unauthorized actions against its Site a disruption and impairment to its natural operation, that its

exclusive coupon codes otherwise unavailable to Surf were being displayed on the

promocodes.com website.

       28.     It became clear that a competitor was not only affecting the normal functioning

and operation of CouponCabin’s Site, but that Surf’s actions were aimed at stealing




                                                 5
    Case: 1:18-cv-07523 Document #: 29 Filed: 06/05/19 Page 6 of 12 PageID #:110




CouponCabin’s Coupon Content and exclusive coupon codes for its own financial benefit to the

financial detriment of CouponCabin.

        29.    That the actions of Surf are an intentional violation of the Terms and Conditions

of the Site.

        30.    CouponCabin’s attorneys addressed Surf’s unauthorized actions against the Site,

and its unauthorized misappropriation of CouponCabin’s proprietary information and Coupon

Content, by sending Cease & Desist letters to Surf and its agents or affiliates and employees on

September 5, 2018, October 10, 2018 and October 16, 2018. (See Group Exhibit A).

        31.    That as detailed in the aforementioned Cease & Desist correspondence, Surf,

including through its website promocodes.com, violated the Site’s Terms and Conditions and

gained access and use to the Site’s proprietary information and Coupon Content illegally for the

benefit of promocodes.com and Surf.

        32.    That despite the aforementioned warnings and revocations of authorization to use

the Site, Surf, though promocodes.com, continued to illegally access and use CouponCabin’s

proprietary information and Coupon Content.

        33.    The significant and extensive hours of investigation, remedial efforts, legal action,

and business disruption related to said activities on each and every violation was far in excess of

$5,000.00.

        34.    All users must abide by the Terms and Conditions of the Site, which among other

things expressly prohibits unauthorized access and misappropriation of the Coupon Content.

(See Exhibit B).




                                                 6
    Case: 1:18-cv-07523 Document #: 29 Filed: 06/05/19 Page 7 of 12 PageID #:111




       35.     That the Terms and Conditions of the Site are conspicuous and easily identifiable

by all users of the Site, and notice is amply provided on every page of the Site to notify users of

the aforementioned restrictions on use.

       36.     That Surf, as a competitor in the same business as CouponCabin with its own

website containing terms of use, was aware and on notice at all times that the Site was governed

by the Terms and Conditions;

       37.     That Surf, its agents, affiliates and employees continued to violate the Terms and

Conditions of the Site even after receiving written correspondence from CouponCabin informing

them of such violations, multiple times, which included detailed and direct reference to the terms

violated. (Group Exhibit A).

       38.     The Terms and Conditions specifically prohibit the “use of manual or automated

software, robots, scripts, devices or any other extraction tools or means of systematic retrieval to

access, spider, scrape, harvest, crawl or otherwise act on (i) any pages of the Services, (ii) any

data, materials or content contained in or found on the Services or (iii) any server owned or

controlled by CouponCabin and manually accessing the Services (or any server owned or

controlled by CouponCabin or its agents) and copying, saving, downloading or recording in a

manner inconsistent with the personal license granted herein any data, materials or content

contained in or found on the Services.” (Exhibit B).

       39.     That the actions of Surf though its agents, employees or associates, by

misappropriating Coupon Content from the Site and using the Site in violation of the Terms and

Conditions, and by using methods to circumvent CouponCabin’s technological protections, have

not only impaired the normal functioning of the Site, but have allowed the distribution and use of

the Site’s Coupon Content without the authorization of CouponCabin.




                                                 7
    Case: 1:18-cv-07523 Document #: 29 Filed: 06/05/19 Page 8 of 12 PageID #:112




           40.   That CouponCabin’s proprietary information and Coupon Content has taken years

of development and effort and is thus, unique and distinct, and CouponCabin has a clear and

ascertainable right to the protection of its proprietary information and Coupon Content.

           41.   That Surf’s actions and continued unauthorized access are causing real and

immediate irreparable harm to CouponCabin which there is no remedy at law.

           42.   That given the nature of Surf’s violations, CouponCabin is likely to succeed on

the merits of its claims.

           43.   That the balance of equities favors CouponCabin’s equitable rights over the

Defendant.

                                      COUNT I
                  VIOLATION OF COMPUTER FRAUD AND ABUST ACT
                               18.U.S.C.§1030 ET SEQ

           44.   Plaintiff adopts and re-alleges paragraphs 1-43 as though fully set forth herein.

           45.   CouponCabin’s computers and servers are involved in interstate and foreign

commerce and communication and are protected under 18 U.S.C. §1030(e)(2).

           46.   That Defendant knowingly accessed Plaintiff’s computers and servers without

authorization or in excess of the authorization permitted and in circumvention of the technical

barriers Plaintiff employed to protect its proprietary information and Coupon Content.

           47.   That after gaining unauthorized access to Plaintiff’s computers and servers, the

Defendant obtained and used valuable information from Plaintiff’s protected computers and

servers in transactions involving interstate or foreign communications in violation of 18 U.S.C.

§1030(a)(2) and distributed Plaintiff’s proprietary information and Coupon Content to third-

parties.




                                                   8
    Case: 1:18-cv-07523 Document #: 29 Filed: 06/05/19 Page 9 of 12 PageID #:113




        48.       That the Defendant’s willful intent to gain unauthorized use and access to

Plaintiff’s computers and servers was for the purpose of obtaining something of value in

violation of 18.U.S.C.§1030(a)(4).

        49.       That Defendant’s access and authorization to the Site was restricted and revoked

multiple times.

        50.       Plaintiff has sustained damage and loss by Defendant’s violations including, but

not limited to, harm to Plaintiff’s computer systems and their normal operation, impairment to

the integrity and availability of information and data displayed on the Site, expenses associated

with the investigation, remedial action, legal action and increased protection to Plaintiff’s

computer systems, lost business opportunities and clientele, damage to Plaintiff’s normal

business operations, and damage to Plaintiff’s goodwill and relationships.


                            COUNT II
   TORTIOUS INTERFERENCE WITH PROSPECTIVE ECONOMIC ADVANTAGE

        51.       Plaintiff adopts and re-alleges paragraphs 1-43 as though fully set forth herein.

        52.       Plaintiff has a reasonable expectation of economic benefit from its Site,

proprietary information and Coupon Content.

        53.       That Defendant is fully aware of Plaintiff’s business relationships and continued

economic expectations as they are a competitor in the industry and had registered accounts on

Plaintiff’s Site.

        54.       That Defendant used its unauthorized knowledge and misappropriated proprietary

information of Plaintiff to its financial advantage and the financial detriment of Plaintiff.

        55.       That Defendant intentionally interfered with Plaintiff’s expected economic

benefits with full knowledge its actions would damage Plaintiff’s business.




                                                    9
   Case: 1:18-cv-07523 Document #: 29 Filed: 06/05/19 Page 10 of 12 PageID #:114




       56.        That by intentionally impairing the normal functioning of the Site and the

integrity of displayed Coupon Content Defendant increased the chances of user traffic to its

websites and away from Plaintiff.

       57.        That Defendant’s targeting of the functioning of Plaintiff’s Site was for the

purpose of stealing expected users and clientele of Plaintiff.

       58.        That Defendant’s unauthorized and illegal theft of CouponCabin’s exclusive

coupon codes and Coupon Content was for the purpose of driving users to its websites and away

from Plaintiff.

       59.        That Defendant’s actions did in fact draw users to its websites and away from

Plaintiff causing financial loss to Plaintiff it would have otherwise had if not for Defendant’s

actions.

       60.        That had Defendant not interfered with Plaintiff’s expected economic advantages

Plaintiff would still have said expectations and relationships.

       61.        As a direct and proximate result of Defendants’ actions, Plaintiff sustained

monetary damages, loss of expected business and goodwill.

                                          COUNT III
                                     BREACH OF CONTRACT

       62.        Plaintiff adopts and re-alleges paragraphs 1-43 as though fully set forth herein.

       63.        Use of Plaintiff’s website and use of Plaintiff’s services are governed by and

subject to the CouponCabin Terms and Conditions. (See Exhibit B)

       64.        Said Terms and Conditions are at the bottom of every page of the Site and by

accessing and using the Site of any content, users agree to the Terms and Conditions for

authorized access.




                                                   10
   Case: 1:18-cv-07523 Document #: 29 Filed: 06/05/19 Page 11 of 12 PageID #:115




        65.     That said Terms and Conditions are conspicuous and users are on notice of use

restrictions throughout the Site.

        66.     That Surf as the owner and operator of a competing website with its own terms of

use was on notice of and aware at all time of said Terms and Conditions.

        67.     That despite multiple warnings and revocations of access to the Site, Defendant

and its agents continued to violate CouponCabin’s Terms and Conditions after it was in receipt

of said warnings and revocations.

        68.     That users are not permitted to access and use the Site’s services without agreeing

to the Terms and Conditions.

        69.     That the Terms and Conditions are a legally binding and enforceable contract with

the Site’s users.

        70.     That Defendant’s actions are a breach of the Terms and Conditions.

        71.     That Plaintiff has sustained damages as a result of Defendant’s breach.

                                     PRAYER FOR RELIF

        WHEREFORE, CouponCabin respectfully prays that judgment be entered against Surf in

one or more of the following:

        1.      Preliminary and Permanent Injunctive relief enjoining and restraining the

Defendant, its employees, representatives, agents, affiliates and all persons or entities, foreign or

domestic, from accessing and using the Site for any commercial purpose whatsoever, along with

penalties for failure to comply, to release and return all proprietary information and Coupon

Content and/or destroy any such information and material, and to immediately Cease & Desist

the access and use of CouponCabin’s proprietary information to any third-parties, and any other

relief this court deems just and necessary;




                                                 11
   Case: 1:18-cv-07523 Document #: 29 Filed: 06/05/19 Page 12 of 12 PageID #:116




       2.      Award CouponCabin restitution and damages including but not limited to,

compensatory damages in excess of $100,000, statutory damages, punitive damages and

reasonable attorney fees as permitted by law;

       3.      Any further relief permitted by law and proved by the evidence this court deems

just and necessary.

       4.      Plaintiff demands trial by jury.


                                                       Respectfully submitted,


                                                       /s/Bryan T. Butcher
                                                       Bryan T. Butcher
                                                       One of the Attorneys for Plaintiff
Bryan T. Butcher
McKnight & Kitzinger, LLC
805 N. Milwaukee Ave, Suite 400
Chicago, IL 60642
(312) 463-9400
bbutcher@mkplawyers.com




                                                  12
